DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal output unit”, “a switch unit”, “an AD conversion processing unit”, a control unit” in claims 1-17 and 19 and “a processing unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rysinski et al. (US 2012/0169909 A1).


an imaging device (Rysinski, Fig. 1, Pixel Array 110 and Column ADCs 130, Fig. 2, Pixel array block 220, switching block 280 and column ADCs block 250, Paragraph 0024); and 
a processing unit configured to process a signal output from the imaging device (Rysinski, digital processing module 160, Paragraph 0023), wherein 
the imaging device including: 
a pixel array including a plurality of pixels each configured to output a pixel signal by photoelectric conversion (Rysinski, Fig. 1, Pixel Array 110, Paragraphs 0024 and 0039); 
a signal output unit configured to output a predetermined signal (Rysinski, Fig. 2, test pixel column 210, Paragraph 0028, Figs. 3-4, Paragraph 0032 and 0035); 
a switch unit configured to output either an output from the signal output unit or an output based on the pixel signal in a switching manner (Rysinski, Fig. 2 and 3, switching block 280, Paragraph 0028 and 0032); and 
an AD conversion processing unit configured to execute AD conversion using an output from the switch unit (Rysinski, Figs. 1-3, column ADC 130, Paragraph 0023, 0025 and 0028).
Claims 1 and 18 are rejected for the same reasons as claim 19.

Claim(s) 1-3, 5-7 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 6,903,670 B1).

a pixel array including a plurality of pixels each configured to output a pixel signal by photoelectric conversion (Lee, Fig. 3, Pixel array, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a signal output unit configured to output a predetermined signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25); 
a switch unit configured to output either an output from the signal output unit or an output based on the pixel signal in a switching manner (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36); and 
an AD conversion processing unit configured to execute AD conversion using an output from the switch unit (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25).
Claim 18 is rejected for the same reasons as claim 1.

Regarding claim 2, Lee teaches the imaging device according to claim 1 (see claim 1 analysis), further comprising a control unit configured to perform control for switching the switch unit so as to output the output from the signal output unit to the AD conversion processing unit when a predetermined condition is satisfied (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10, The control unit is the well-known unit (not shown) providing the row select and test signals. See conclusion).



Regarding claim 5, Lee teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the control unit switches the switch unit so as to output the output from the signal output unit to the AD conversion processing unit in response to detection of a predetermined voltage change (Lee, Column 6, Lines 59-67, initial power up is seen to be a predetermined voltage change.).

Regarding claim 6, Lee teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the signal output unit outputs a signal of any voltage value (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25).

Regarding claim 7, Lee teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the signal output unit outputs at least signals of two voltage values in a switching manner (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Blanquart (US 2009/0322912 A1) in further view of Higuchi et al. (US 5,121,119).

Regarding claim 4, Lee teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the control unit switches the switch unit so as to output the output from the signal output unit to the AD conversion processing unit (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 
However, Lee does not teach the control unit switches the switch unit so as to output the output from the signal output unit to the AD conversion processing unit in response to detection of a predetermined temperature change.
In reference to Blanquart, Blanquart teaches performing ADC calibration in response to detection of a temperature change (Blanquart, Paragraphs 0041, 0043 and 0070).
These arts are analogous since they are both related to imaging devices calibrating analog to digital converters. Therefore, it would have been obvious to one of 
However, the combination of Lee and Blanquart does not explicitly teach a predetermined temperature change. 
In reference to Higuchi et al. (hereafter referred as Higuchi), Higuchi teaches correcting an ADC in response to detection of a predetermined temperature change (Higuchi, Column 7, Lines 27-31).
These arts are analogous since they are all related to calibrating analog to digital converters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Blanquart with the explicit teaching of using a predetermined temperature change as seen in Higuchi to apply the known technique of using a predetermined temp change to yield the predictable results of knowing when to calibrate.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Kim et al. (US 2015/0303903 A1).

Alternatively, regarding claim 4, Lee teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the control unit switches the switch unit so as to 
However, Lee does not teach the control unit switches the switch unit so as to output the output from the signal output unit to the AD conversion processing unit in response to detection of a predetermined temperature change.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches performing calibration for analog-to-digital converters in response to detection of a predetermined temperature change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the teaching of performing calibration in response to a predetermined temperature change as seen in Kim to correct the AD conversion processing unit in response to changes due to temperature (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that temperature changes also affect the readout of AD conversion processing units in image sensors (see conclusion).

Alternatively, regarding claim 5, Lee the imaging device according to claim 2 (see claim 2 analysis), wherein the control unit switches the switch unit so as to output the output from the signal output unit to the AD conversion processing unit to perform calibration (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 

In reference to Kim et al. (hereafter referred as Kim), Kim teaches performing calibration for analog-to-digital converters in response to detection of a predetermined voltage change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the teaching of performing calibration in response to a predetermined voltage change as seen in Kim to correct the AD conversion processing unit in response to changes due to voltage (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that voltage supply changes also affect the readout of AD conversion processing units in image sensors (see conclusion).

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Cho (US 2004/0021787 A1).

Regarding claim 8, Lee teaches the imaging device according to claim 1 (see claim 1 analysis) wherein the AD conversion processing unit converts the pixel signal to a digital signal (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25).

In reference to Cho, Cho teaches an AD conversion processing unit (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) converts the pixel signal to a digital signal on the basis of a result of comparison between a first voltage (Cho, Fig. 2, analog signal VA), corresponding to a signal obtained by adding the pixel signal (Cho, Fig. 2, voltage VPXL) and a reference signal (Cho, Fig. 2, ramp voltage VRAMP) linearly changing in a direction opposite to the pixel signal (Cho, Fig. 5, VPXL and VRAMP, As seen in Figure 5, VPXL decreases and VRAMP increases.) and a second voltage serving as a reference (Cho, Fig. 2, reference voltage VREF, Paragraph 0024).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the ADC circuit as seen in Cho since it is a known ADC circuit that is capable of reducing power consumption (Cho, Paragraph 0007) and would provide similar and expected results for converting the analog pixel signal to a digital signal.

Regarding claim 9, the combination of Lee and Cho teaches the imaging device according to claim 8 (see claim 8 analysis), wherein the AD conversion processing unit includes a comparator configured to perform the comparison between the first voltage 

Regarding claim 10, the combination of Lee and Cho teaches the imaging device according to claim 9 (see claim 9 analysis). However, the combination of Lee and Cho does not explicitly teach further comprising a signal processing circuit configured to execute signal processing on an output from the AD conversion processing unit.
In further reference to Cho, Cho teaches a signal processing circuit configured to execute signal processing on an output from the AD conversion processing unit (Cho, Fig. 1, “To image Data Processing Device”, Paragraph 0034).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Cho with the processing unit for processing signals output from the imaging device as seen in Cho to create an image or further process the image from the imaging device.

Regarding claim 11, the combination of Lee and Cho teaches the imaging device according to claim 10 (see claim 10 analysis), wherein the signal processing circuit executes signal processing for calculating a correction value for making a relationship between a light amount and a digital value uniform between outputs from a plurality of the AD conversion processing units in a state where the switch unit outputs the output 

Regarding claim 12, the combination of Lee and Cho teaches the imaging device according to claim 11 (see claim 11 analysis), wherein the signal processing circuit performs correction processing on the output from the AD conversion processing unit using the correction value in a state where the switch unit outputs an output from the pixel array to the AD conversion processing unit (Lee, Colum 6, Lines 35-45, Column 7, Lines 35-46).

Regarding claim 13, Lee teaches the imaging device according to claim 1 (see claim 1 analysis). However, Lee does not teach wherein the AD conversion processing unit includes at least one comparator, and the comparator includes a first differential transistor and a second differential transistor.
In reference to Cho, Cho teaches wherein an AD conversion processing unit (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) includes at least one comparator (Cho, Fig. 2, comparator 71, Paragraph 0024), and the comparator includes a first differential transistor (Cho, Fig. 3, Transistor 203) and a second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the ADC circuit as seen in Cho since it is a known ADC circuit that is capable of 

Regarding claim 14, the combination of Lee and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein a reference signal is input to the first differential transistor (Cho, Figs. 2 and 3, VREF, Paragraph 0024), and the output from the signal output unit (Lee, Fig. 3, Test Input) or the output based on the pixel signal (Lee, Fig. 3, Pixel 5) is selectively input to the second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025) through the switch unit (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Cho teaches comparing a reference signal with a signal to be A/D converted using the first and second differential transistors. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 15, the combination of Lee and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein the first differential transistor is connected to a reference voltage (Cho, Fig. 3, Transistor 203 is connected to VREF. Alternatively, the reference voltage may be the ground voltage. Cho, Fig. 3, Column 4, Lines 60-67, Transistor 203 is connected to ground voltage through transistors 205 and 206.), and the second differential transistor (Cho, Fig. 3, Transistor 204) is connected to a first capacitor (Cho, Fig. 2, capacitor 123) and a second capacitor (Cho, Fig. 2, capacitor 121, Paragraph 0023).



Regarding claim 17, the combination of Lee and Cho teaches the imaging device according to claim 16 (see claim 16 analysis), wherein the reference voltage is a ground voltage (Cho, Fig. 3, Transistor 203 is connected to ground voltage through transistors 205 and 206.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Cho (US 2004/0021787 A1) in view of Rysinski et al. (US 2012/0169909 A1).

Alternatively, regarding claim 10, the combination of Lee and Cho teaches the imaging device according to claim 9 (see claim 9 analysis). However, the combination of Lee and Cho does not explicitly teach further comprising a signal processing circuit 
In reference to Rysinski, Rysinski teaches a signal processing circuit configured to execute signal processing on an output from the AD conversion processing unit (Rysinski, digital processing module 160, Paragraph 0023).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Cho with the signal processing circuit for processing signals output from the imaging device as seen in Rysinski to create an image or further process the image from the imaging device.

Claims 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Higuchi et al. (US 2006/0170795 A1) in view of Cho (US 2004/0021787 A1).

Regarding claim 13, Lee teaches the imaging device according to claim 1 (see claim 1 analysis). However, Lee does not wherein the AD conversion processing unit includes at least one comparator, and the comparator includes a first differential transistor and a second differential transistor.
In reference to Higuchi et al. (US 2006/0170795 A1, hereafter referred as Higuchi2), Higuchi2 teaches wherein the AD conversion processing unit includes at least one comparator (Higuchi2, Fig. 1, AMP, Paragraph 0036).

However, the combination of Lee and Higuchi2 does not teach the comparator includes a first differential transistor and a second differential transistor.
In reference to Cho, Cho teaches wherein an AD conversion processing unit (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) includes at least one comparator (Cho, Fig. 2, comparator 71, Paragraph 0024), and the comparator includes a first differential transistor (Cho, Fig. 3, Transistor 204) and a second differential transistor (Cho, Fig. 3, Transistor 203, Paragraph 0025).
These arts are analogous since they are all related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Higuchi2 with the comparator as seen in Cho since it is a configuration of a comparator circuit and would provide similar and expected results for converting the analog pixel signal to a digital signal. That is, Higuchi2 does not show the details of a comparator. Cho is relied on to show that it is known for a comparator in an ADC circuit to include first and second differential transistor.


However, the combination of Lee, Higuchi2 and Cho does not teach the second differential transistor is connected to a second capacitor.
In further reference to Cho, Cho teaches a differential transistor (Cho, Fig. 3, Transistor 204) for inputting a pixel signal and a ramp signal is connected to a first capacitor (Cho, Fig. 2, capacitor 123) and a second capacitor (Cho, Fig. 2, capacitor 121, Paragraph 0023).
These arts are analogous since they are all related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Higuchi2 and Cho with the second capacitor as seen in Cho to sample and hold the pixel value for comparison.

Regarding claim 16, the combination of Lee, Higuchi2 and Cho teaches the imaging device according to claim 15 (see claim 15 analysis), wherein a reference signal is input to the first capacitor (higuchi2, Fig. 1, RMP, Paragraph 0031), and the output based on the pixel signal or the output from the signal output unit is selectively input to the second capacitor through a switch (Higuchi2, Fig. 1, Cho, Fig. 2, switch 120, 

Regarding claim 17, the combination of Lee, Higuchi2 and Cho teaches the imaging device according to claim 16 (see claim 16 analysis), wherein the reference voltage is a ground voltage (Higuchi2, Fig. 1, Paragraph 0031, Negative input terminal to AMP is connected to ground through capacitor C2).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1).

Regarding claim 19, Lee teaches an imaging device (Lee, Fig. 3) comprising: 
a pixel array including a plurality of pixels each configured to output a pixel signal by photoelectric conversion (Lee, Fig. 3, Pixel array, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a signal output unit configured to output a predetermined signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25); 
a switch unit configured to output either an output from the signal output unit or an output based on the pixel signal in a switching manner (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36); and 

However, Lee does not teach an electronic apparatus comprising: the imaging device; and a processing unit configured to process a signal output from the imaging device.
In reference to Rysinski, Rysinski teaches an electronic apparatus (Rysinski, Fig. 1) comprising: 
an imaging device (Rysinski, Fig. 1, Pixel Array 110 and Column ADCs 130, Fig. 2, Pixel array block 220, switching block 280 and column ADCs block 250, Paragraph 0024); and 
a processing unit configured to process a signal output from the imaging device (Rysinski, digital processing module 160, Paragraph 0023).
These arts are analogous since they are both related to imaging devices using test signals for correcting for column noise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the processing unit for processing signals output from the imaging device as seen in Rysinski to create an image or further process the image from the imaging device.


Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.

Yang et al. (US 2013/0242125 A1): Yang states changes in operating temperature, power supply voltage, or other operating conditions affect AD conversion processing units in image sensors (Yang, Paragraph 0046).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WESLEY J CHIU/           Examiner, Art Unit 2698         

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698